Citation Nr: 1631956	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  14-08 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for an anxiety disorder NOS, claimed as a nervous disorder, to include anxiety, depression, and a bipolar disorder, on appeal from an original grant of service connection.

2.  Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disorders (TDIU).

3.  Entitlement to a temporary total evaluation due to hospitalization for a period in excess of 21 days.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty in the US Army from May 1984 to May 1989.  

His matter initially came before the Board of Veterans' Appeals, hereinafter the Board, from a rating action of February 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The issues involving an increased evaluation and a TDIU are addressed in the REMAND portion of the decision below and they are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not required hospital treatment or observation for a service-connected disability in excess of 21 days.


CONCLUSION OF LAW

The criteria for a temporary total evaluation due to hospital treatment in excess of 21 days for the Veteran's service-connected psychiatric disorders are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.29 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that full notice regarding total temporary ratings was not provided to the Veteran prior to the initial adjudication of the claim.  The Board finds that any defect in terms of notice has not been harmful to the Veteran.  Indeed, throughout the current appeal, the Veteran has exhibited his actual awareness of the type of evidence necessary to substantiate this issue.
The purposes of the notice requirements have not been frustrated, and any error in failing to provide additional notice has not affected the essential fairness of the adjudication process because the Veteran had actual knowledge of what information and evidence is needed to establish both of the issues on appeal.  

The Board finds VA has satisfied its duty to assist the Veteran in the development of the issue on appeal.  His in-service and pertinent post-service treatment reports are of record.  A VA examination would not assist in the rendering of a determination of the Veteran's temporary total rating claim because the objective findings shown on any such evaluation are not relevant to the question of whether the Veteran was hospitalized for a service-connected disability for a period in excess of 21 days.

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); and, Quatuccio v. Principi, supra.  


Analysis

The Veteran asserts he is entitled to a temporary total rating because he received treatment for his service-connected psychiatric disorders at the San Juan VA Medical Center, from August 30, 2010, to September 3, 2010.  Specifically, in a September 2010 statement, the Veteran noted he had to be hospitalized due to aggravation of a service-connected condition and asked that he be considered for a 100 percent rating.  The corresponding medical records show the Veteran was admitted on August 29, 2010 at a VA medical center for treatment of a psychiatric condition and was discharged on September 3, 2010.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a Department of Veterans Affairs or an approved hospital for a period in excess of 21 days or hospital observation at Department of Veterans Affairs expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.

Meritorious claims of veterans who are discharged from the hospital with less than the required number of days but need post-hospital care and a prolonged period of convalescence will be referred to the Director, Compensation and Pension Service, under § 3.321(b)(1) of this chapter.  38 C.F.R. § 4.29(g).

The record shows that the Veteran received treatment at his local VA health care facility from August 30, 2010, to September 3, 2010 - a period of five days.  He was hospitalized for treatment for his various service-connected psychiatric disorders.  The medical evidence further shows that Veteran was not recommended for convalescence after his discharged from hospital.  The "Hospital Course" notation shows that the Veteran obtained "maximum benefits from...treatment, therefore, he was discharged home with arrangements for outpatient follow up treatment."  It was also noted that "he developed no medical or psychiatric complications during his stay and tolerates his prescribed medications well."  In summary, there is no evidence that the Veteran had in-patient treatment for longer than 21 days - he only had treatment for five days.  Moreover, there is no evidence of post-hospital care with a prolonged period of convalescence.  Therefore, a temporary total disability rating is not warranted under the provisions of 38 C.F.R. § 4.29.


ORDER

A temporary total disability rating because of hospital treatment in excess of 21 days is denied.


REMAND

The Veteran has come before the Board asking that his service-connected psychiatric disorders be assigned a disability evaluation in excess of 30 percent and he has also asked that he be awarded a TDIU.  

The Veteran was last examined by VA to assess his service-connected psychiatric disorder in January 2014.  Since that time, it appears his disability may have become worse.  The record reflects that in February 2015, the Veteran was taken to the hospital in response to an attempted suicide.  In a May 2015 statement, the Veteran indicated that he had acted out on his suicidal ideations and that his spouse had to quit her employment to care for him.  Because the record indicates the Veteran's psychiatric disability may have increased in severity since it was last evaluated by VA, the Board finds a new VA examination is warranted.  

The remaining issue on appeal is entitlement to a TDIU.  A January 2014 VA treatment record indicates the Veteran may have applied for VA Vocational Rehabilitation records.  Therefore, these records must be obtained on remand.


The actions identified herein are consistent with the duties imposed by the Veterans Claim Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AOJ of the responsibility to ensure full 
1.  The AOJ should determine if any VA Vocational Rehabilitation records exist for the Veteran, and if so, should associate these records with the Veteran's claims file.

2.  The AOJ should arrange for the Veteran to undergo a VA psychiatric examination to determine the current severity of the Veteran's service-connected psychiatric disability.  

If the examiner is unable to disassociate nonservice-connected symptoms from service-connected symptoms, the examiner should also so state.  

The examiner must provide a complete rationale for all opinions expressed.  If an examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


